KRAMER, Judge,
concurring:
I would hold that this Court is without jurisdiction to consider fees generated for work done in a reviewing court during a *141period when this Court is divested of any jurisdiction over the case. See In re Bailey, 11 Vet.App. 348, 349 (1998) (filing of Notice of Appeal as to this Court’s order to the United States Court of Appeals for the Federal Circuit (Federal Circuit) deprives this Court of jurisdiction over motion to stay the order even though motion to stay filed prior to the notice of appeal).
Section 2412(d)(1)(A) of title 28 of the United States Code (the EAJA statute) provides:
Except as otherwise specifically provided by statute, a court shall award to a prevailing party other than the United States fees and other expenses, in addition to any costs awarded pursuant to subsection (a), incurred by that party in any civil action (other than cases sounding in tort), including proceedings for judicial review of agency action, brought by or against the United States in any court having jurisdiction of that action, unless the court finds that the position of the United States was substantially justified or that special circumstances make an award unjust.
(Emphasis added.) The statute, read literally, would permit any court (“a court”) empowered to award EAJA fees to make such an award arising from work done before any court having jurisdiction over the United States, even where the former had never exercised jurisdiction over the section 2412(d)(1) civil action. Obviously, to permit a court that had no jurisdiction over the civil action to award EAJA fees as to that action would be absurd. See Brooks v. Donovan, 699 F.2d 1010, 1011 (9th Cir.1983) (court must look beyond the statute where a literal interpretation would lead to an absurd result). The statute could be read more narrowly to say that this Court (“a court ”) has jurisdiction to determine the reasonableness of fees generated during litigation in the Federal Circuit during a review of this Court’s underlying decision. If we were to adopt this view, however, we in essence would be asserting after the fact jurisdiction over a matter over which we had been divested of jurisdiction. This would be especially problematical where we would be called upon to determine whether the Secretary’s litigation position before the Federal Circuit was substantially justified. As a consequence, I would construe the statute as providing for no jurisdiction with respect to fees for work done during a time when we had no jurisdiction over the matter in which the work was done.